DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 03/30/2021 is acknowledged.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OBA (US 2020/0004269) in view of CLARKE (US 2015/0151725).
Regarding claim 1,
OBA teaches a server device comprising:
a server communication unit ([0059] teaches a traveling assistance management device 15 including a master server 151, and local server (or cloud server) 152), configured to communicate with a vehicle ([0059] teaches a communication unit 153 connected to the local server 152, said server in communication with vehicles 11 and 12-1 in fig. 1), and
receive fallen object avoidance information from the vehicle ([0098] teaches that the local server component 152 of server 15  communicates with vehicles 11 and 12-1 within the management region via the communication unit 153 to acquire traveling information), and information indicating whether an avoidance operation was performed by the vehicle for the fallen object ([0119] teaches that when the leading vehicle 12s performs a sudden avoidance action based on detection of a fallen object, that following vehicle 11 receives traveling environment information from the leading vehicle 12s via server 15 whereby following vehicle 11 performs a similar avoidance action, said “traveling environment information” which is provided to following vehicle 11 via server 15 is therefore interpreted as corresponding at least in-part- to “information indicating whether an avoidance operation was performed”); and
a server control unit configured to
notify a first following vehicle ([0118] teaches a first following vehicle (See “traveling assistance target vehicle 11” in figs. 1 and 6) which shall “[follow] the leading vehicle, and performs automatic driving following the detected leading vehicle 12s.”) that the same fallen object should be avoided when the server control unit determines that the same fallen object should be avoided ([0097] teaches that master server component 151 of server 15 unifies and manages, at least in-part, accident or incident risk information; movement characteristic information regarding individual vehicle, and vehicle latest update diagnosis information; [0098] teaches that the local server 152 component of server 15 analyzes acquired traveling environment information, filters false information, and adds risk information to provide the information for a vehicle traveling later on a road for which the traveling environment information have been already acquired so as to achieve safe traveling; [0119]  teaches transmitting to vehicle 11 when  the leading vehicle 12s performs a sudden avoidance action based on detection of a falling object) the first following vehicle being a vehicle that is traveling within a predetermined range behind the same fallen object (see the “management region” of figures 1 and 2; Figure 2 teaches a local server for facilitating communication within a management region;  [0099] teaches that the local server 152 provides short-range wireless high-speed communication in said region such that wireless communication between the local server 152 and a vehicle only requires short-distance communication with low power, this disclosure is therefore reasonably interpreted as teaching that inter-vehicle communication between following vehicle 11 and leading vehicle 12 occurs within a “predetermined range” defined by the effective operational distance of the server’s 152 short-range wireless high-speed communication). 
OBA fails to expressly teach that one of vehicles 11 or 12, which transmit acquired information to the server 15, shall also acquire:
fallen object avoidance information including position information on a fallen object; and 
that the server control unit is configured to determine, for the same fallen object that is present at the same position, whether the same fallen object should be avoided based on the fallen object avoidance information.
CLARKE teaches an autonomous navigation system wherein the autonomous vehicle acquires fallen object avoidance information including position information on a fallen object ([0133] teaches system 100 to analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200; [0151] teaches a navigational response module 408 to determine a desired navigational response based on data derived from execution of monocular image analysis module 402 and/or stereo image analysis module 404. Such data including position and speed information associated with nearby road objects); and
that the server control unit is configured to
([0133] teaches that system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention.)
Before the effective filing date of the application, it would have been obvious to modify the OBA system per the teachings of the Clarke vehicle, acquiring and transmitting fallen object avoidance information to the server of OBA for the purpose of notifying the occupant(s) of the a following vehicle regarding an imminent performance of an avoidance operation.  Receiving position information on a fallen object, and determining for the same fallen object that is present at the same position, whether the same fallen object should be avoided based on the fallen object avoidance information is a useful feature because [0093] and [0134] of OBA recognizes a need for communicating this information to vehicle occupants. Furthermore, doing so would reasonably decrease the likelihood that the vehicle occupant(s) is startled by the autonomous vehicle’s evasive action maneuvers. 

Regarding claim 2,
Oba teaches the server device according to claim 1, wherein whether the avoidance operation was performed is determined based on at least one of a steering operation and a braking operation ([0071] and [0072] teach a driving system control unit 7100 connected with a vehicle state detecting section 7110, said driving system control unit 7100 controlling acceleration, steering and braking of the vehicle; [0098] teaches that server 15 performs steering control of the vehicle in a case of emergency during traveling.)

Regarding claim 5,
Clarke teaches determining that a first fallen object and a second fallen object are the same fallen object when the first fallen object and the second fallen object are present within a predetermined distance and belong to the same type ([0136] teaches a multi-camera system comprising a first camera having a field of view that is greater than, less than, or partially overlapping with, the field of view of the second camera. In addition, the first camera may be connected to a first image processor to perform monocular image analysis of images provided by the first camera, and the second camera may be connected to a second image processor to perform monocular image analysis of images provided by the second camera. The outputs (e.g., processed information) of the first and second image processors may be combined.)

Regarding claim 7,
Oba teaches that the fallen object avoidance information further includes a degree of the avoidance operation, and
the server control unit is configured to determine whether to avoid the fallen object based further on the degree ([0170] teaches that safe automatic driving is achievable by receiving remote driving assistance from the outside in accordance with the degree of risk in the traveling schedule route. )
Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689